DETAILED ACTION
Background
Claims 1-21 stand pending in the instant application and have been examined as filed September 21, 2021. No amendments have been filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Reference CN1250109 filed with the information disclosure statement dated November 23, 2021 has not been considered as to the merits because the wrong reference number is listed; and the listed reference discloses metal alloy compositions. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, at line 1, include an “and” after “high water activity (Aw)” and before “having a first pH; and,
In claim 11, at line 1, delete the comma [,] after “comprising”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 fails to identify what is coated with the solid coating or layer or where such a coating or layer would be placed in the composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by GB1328263A, to Wood et al. (Wood), of record, as evidenced by Wiley Online, “Appendix E Water Activity Values of Select Food Ingredients” (Wiley).
Regarding instant claim 1, Wood discloses composite dessert of yogurt, which has a water activity of about 0.98 (Wiley at 414, Yogurt), thereby meeting the first portion of the claim. Page 1, lines 10-25. The Wood dessert further comprises pieces of a fruit pulp or puree gelled by calcium alginate to give a water activity of around 0.8-0.88 (Wiley at 416, Jelly) or below if the gelled composition is more viscous or has more alginate, thereby meeting the claimed second portion. Page 1, lines 25-30. In Wood, the pH of the fruit pulp, puree composition is raised to above 3.5 by an edible buffer, such as a citrate, to prevent precipitation, and then after the dessert is formed by bringing the yogurt and the fruit pieces into contact, a lactone acid release agent is added, such as glucono delta lactone (GDL). Page 1, line 68 to page 2, line 5. The GDL then lowers the pH of the gelled fruit, thereby meeting the claimed interface pH below a second pH.
Regarding instant claim 10, Wood is silent in regard to a shelf life at 4°C of at least 55 days. However, the Hausman composition as set forth in regard to claim 1 falls within the scope of the composition claimed in claims 1, 5 and 9. As products of identical chemical composition cannot have mutually exclusive properties in the art and in the invention, the shelf life of the Wood compositions is considered to meet the claim. See MPEP 2112.01.II.
Regarding instant claim 11, in Wood as applied to claim 1, the bringing of yogurt (a first portion with a water activity of ~0.98, Wiley at 414, Yogurt) into contact with gelled fruit pieces (a second portion with a lower water activity of 0.8-0.88, Wiley at 416, Jelly) to form a composite dessert meets the claimed contacting of the first portion and the second portion. When the GDL of Wood is added to the pieces of a fruit pulp or puree gelled by calcium alginate, the GDL thereby forms an interface that has a pH that lowers the pH of the gelled fruit (the second pH) thereby meeting the claimed producing an interface pH that is below the second pH.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIPO Publication no. WO 2020/010060A1 to Hausman et al. (Hausman), as evidenced by Wiley Online, “Appendix E Water Activity Values of Select Food Ingredients” (Wiley).
Regarding instant claims 1 and 5, at [0083], Hausman discloses compositions comprising additional ingredients such as fruit preserves, pulps or purees, thereby meeting the claimed first portion. Hausman at [0008] and discloses chocolate confections meeting the claimed second portion, wherein the chocolate confections comprise a food acid. At [0012]-[0013].  A composition of chocolate as a second portion reads on instant claim 5.
Hausman discloses a list of food acids including gluconodeltalactone (GDL) at [0012]. Because the GDL in Hausman is expected to provide the benefit of a food acid, an ordinary skilled artisan would have found it obvious in view of Hausman as of the effective filing date of the present invention to use GDL as the food acid therein.
Hausman is silent in regard to pH. However, the chocolate containing GDL in Hausman reads on the second portion including GDL of the instant claim 5.  At [0021], the instant specification lists chocolate as a second ingredient. The disclosed fruit preserves, pulps or purees, meet the claimed first portion; and, the instant specification fruit purees as a first portion at [0018]. Products of identical chemical composition, such as chocolate and GDL, cannot have mutually exclusive properties, such as the pH, in the art and in the invention. See MPEP 2112.01.II. Accordingly, the Hausman chocolate composition containing GDL meets the claimed second pH and the claimed interface pH from GDL that is lower than the second pH. Further, the Hausman fruit puree or pulp composition meets the claimed first pH, which meets a pH of lower than the pH of the second portion.
Hausman is silent in regard to water activity of a first portion (high Aw) and a second portion (low Aw). However, the water activity of chocolate is somewhere between 0.4 and 0.6 (see Wiley at 412, Chocolate) and falls within the scope of a low water activity of 0.5 or less as disclosed in the instant specification at [0011] and is lower than the water activity of the fruit, pulp, puree or preserves which ranges from 0.8 to 0.88 (see Wiley at 416, Jams/jelly preserves/spreads) and as high as 0.99 for puree (see Wiley at 414, Apples, puree and 416, Strawberries).  Further, the instant specification lists chocolate as a second portion at [0021] and fruit purees as a first portion [0018], which meet the disclosed high water activity of at least 0.7. See the instant specification at [0012]. Still further, products of identical chemical composition, such as chocolate and fruit puree, cannot have mutually exclusive properties, such as water activity, in the art and in the invention. See MPEP 2112.01.II. Thus, the Hausman chocolate and fruit puree composition meets, respectively, the claimed low and high water activity.
Regarding instant claim 2, the Hausman chocolate reads on the disclosed second portion. See [0021] of the instant specification. And the Hausman fruit puree reads on the disclosed first portion. See the instant specification at [0018]. Products of identical chemical composition, such as chocolate (second pH) and fruit puree (first pH), cannot have mutually exclusive properties, such as pH, in the art and in the invention. See MPEP 2112.01.II. Therefore, Hausman discloses a first pH that is lower than a second pH, thereby meeting the claim.
Regarding instant claim 6, Hausman discloses chocolate coatings at [0084], thereby meeting the claimed solid coating.
Regarding instant claims 7 and 8, Hausman discloses combinations of chocolate, the second portion, with nuts, for example, which read on a third portion and an edible inclusion. See [0084] at the last 4 lines of page 29.
Regarding instant claim 9, at [0013] Hausman further discloses chocolate comprising from 0.1 to 10 wt.% of a food acid, such as glucono delta lactone (GDL), thereby meeting the instantly recited amount of GDL.
Regarding instant claim 10, Hausman is silent in regard to a shelf life at 4°C of at least 55 days. However, the Hausman composition as set forth in regard to claim 1 falls within the scope of the composition claimed in claims 1, 5 and 9. As products of identical chemical composition cannot have mutually exclusive properties in the art and in the invention, the shelf life of the Hausman compositions is considered to meet the claim. See MPEP 2112.01.II.
Regarding instant claim 11, Hausman as set forth in regard to claim 1, above, discloses mixing a fruit puree, pulp or preserves with chocolate that contains GDL, thereby meeting the claimed contacting a first portion of a high water activity composition with a second portion of a low water activity composition to form an interface which has a lower pH (of GDL) than a pH of the second portion. Although Hausman is silent with respect to water activity, the chocolate and fruit puree of Hausman are listed in the instant specification, respectively, as low water activity compositions in the second portion at [0021] and high water activity compositions in the first portion at [0018]. Products of identical chemical compositions, such as chocolate and fruit puree, cannot have mutually exclusive properties, such as water activity, in the art and in the invention. See MPEP 2112.01.II. Further, the interface pH of a composition containing GDL meets the claimed limit of an interface pH of lower than the second pH of chocolate.
Regarding instant claim 12, the first pH of the fruit puree of Hausman has the pH of the disclosed fruit puree and is below the second pH of the chocolate of Hausman which has the same second pH as the chocolate second portion. See MPEP 2112.01.II.
Regarding instant claim 13, because the fruit pulp or puree first portion of Hausman reads on the first portion of the instant claims and the chocolate second portion of Hausman reads on the second portion of the instant claims, the first pH is inherently 4.6 or below as claimed and the second pH is inherently greater than 4.6. Products of identical chemical composition cannot have mutually exclusive properties, such as pH, in the art and in the invention. See MPEP 2112.01.II.
Regarding instant claims 14 and 15, Hausman discloses combinations of chocolate, the second portion, with nuts, for example, which read on a third portion and an edible inclusion. See [0084] at the bottom 4 lines of page 29.
Regarding instant claim 16, Hausman is silent in regard to a shelf life at 4.deg.C of at least 55 days. However, the Hausman composition as set forth in regard to claim 1 falls within the scope of the composition claimed in claims 1, 5 and 9. As products of identical chemical composition cannot have mutually exclusive properties in the art and in the invention, the shelf life of the Hausman compositions inherently meets the claim. See MPEP 2112.01.II.
	
Claims  1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication no. US2004/0052909A1 to Contento et al. (Contento) , as evidenced by Wiley Online, “Appendix E Water Activity Values of Select Food Ingredients” (Wiley), in view of WIPO Publication no. WO 2020/010060A1 to Hausman et al. (Hausman).
Regarding instant claim 1, at [0001], [0013] and [0021]-[0022], Contento discloses chocolate (a second portion) coated on yogurt (a first portion) which has a water activity of 0.9 or higher.  At [0013], Contento discloses compositions that are shelf stable at 0-4 °C for six weeks.
Regarding instant claim 11, the coating of chocolate as a second portion onto yogurt as a first portion reads on the instantly recited contacting a first portion with a second portion.
Contento does not disclose GDL.
Hausman at [0008] and discloses chocolate confections meeting the claimed second portion, wherein the chocolate confections comprise a food acid. At [0084], Hausman discloses chocolate as a coating. At [0012]-[0013], Hausman discloses a list of food acids including gluconodeltalactone (GDL). The GDL in Hausman is expected to provide improved flavor attributes (Abstract and [0002]). At [0087] Hausman discloses blending chocolate and the GDL or food acid.
An ordinary skilled artisan would have found it obvious in view of Hausman as of the effective filing date of the present invention to use GDL as the food acid in Contento to improve the flavor attributes of the chocolate. Both of Hausman and Contento disclose chocolate for use as coatings wherein adding GDL to the chocolate in Contento would be expected to improve the flavor of the chocolate.
Contento is silent in regarding to pH.
Regarding instant claims 1 and 11 and pH, the chocolate containing GDL in Contento as modified by Hausman reads on the recited second portion including GDL, thereby establishing that the claimed interface pH from GDL is inherently lower than the second pH of the chocolate of Contento.  Further, the blending of chocolate and GDL in Contento as modified by Hausman reads upon the combining of GDL and the second portion at, for example, [0031] of the instant specification. Products of identical chemical composition, such as chocolate and GDL and a blend thereof, cannot have mutually exclusive properties, such as the pH or a pH interface, in the art and in the invention. See MPEP 2112.01.II. Thus, an ordinary skilled artisan would have found it obvious in Contento as modified by Hausman as of the effective filing date of the present invention to make a confection wherein an interface pH from GDL is distributed by blending GDL into chocolate to produce an interface pH below a second pH of the second portion, thereby meeting the claims.
Regarding instant claims 1 and 11 and water activity, Contento as modified by Hausman as applied, respectively to claims 1 and 11, is silent in regard to the water activity of a second portion (low Aw). However, the water activity of chocolate is somewhere between 0.4 and 0.6 (see Wiley at 412, Chocolate) and falls within the scope of a low water activity of 0.5 or less as disclosed in the instant specification at [0011] and is lower than the water activity of the yogurt as at [0013] of Contento (>0.94).  Further, products of identical chemical composition, such as chocolate and yogurt, cannot have mutually exclusive properties, such as water activity, in the art and in the invention. See MPEP 2112.01.II. Thus, ordinary skilled artisan would have found it obvious in view of Hausman as of the effective filing date of the present invention for Contento to make a chocolate and yogurt composition that meets the claimed low water activity of the second portion.
Regarding instant claims 2 and 12 and pH, Contento is silent in regard to pH. The Contento chocolate reads on the disclosed second portion. See [0021] of the instant specification. And the Contento yogurt reads on the disclosed first portion. See the instant specification at [0018]. Products of identical chemical composition, such as chocolate (second pH) and yogurt (first pH), cannot have mutually exclusive properties, such as pH, in the art and in the invention. See MPEP 2112.01.II. Therefore, the pH of first portion yogurt and second portion chocolate in Contento fall within the scope of the first pH is lower than a second pH, thereby meeting the claim.
Regarding instant claim 3, Contento discloses fermented yogurt at [0036] which is found to read on an acidified milk composition. See, for example, the instant specification at [0015].
A composition of chocolate as a second portion in Contento as applied to claim 1 reads on instant claim 5.
Regarding instant claim 6, Contento as applied to claim 1 discloses chocolate coatings, thereby meeting the claimed solid coating.
Regarding instant claims 7-8 and 14-15, at [0036] Contento discloses combinations of yogurt, the first portion, as a filling with fruit in the amount of up to 30% of the filling. The Office finds that the fruit in yogurt at the amounts given in Contento will interface directly with the coating of Contento, thereby providing an interface of the third portion with the second portion, thereby meeting claims 7 and 14. The Contento fruit reads on a third portion and on an edible inclusion, thereby meeting claims 8 and 15.
Regarding instant claim 9, Contento does not disclose GDL. However, at [0013] Hausman further discloses chocolate comprising from 0.1 to 10 wt.% of a food acid, such as glucono delta lactone (GDL). Thus, Contento as modified by Hausman as applied to instant claim 1 reads on the instantly recited amount of GDL, thereby meeting the instantly recited amount of GDL.
Regarding instant claims 10 and 16, Contento does not disclose shelf life at 4°C of at least 55 days. However, in regard to claims 1 and 11, the Contento as modified by Hausman composition as set forth above falls within the scope of the composition claimed in claims 1 and 11. As products of identical chemical composition cannot have mutually exclusive properties in the art and in the invention, an ordinary skilled artisan would have found it obvious in view of Contento as of the effective filing date of the present invention to make compositions having a shelf life at 4°C of at least 55 days, thereby meeting the claims. See MPEP 2112.01.II. 
Regarding instant claim 13 and the recited first pH of 4.6 or below and a second pH of greater than 4.6, Contento as applied to claim 11, as set forth, above, is silent in regard to the first pH and the second pH. However, Contento reads on the first portion of the instant claims (yogurt) and the second portion of Contento reads on the second portion of the instant claims (chocolate). Products of identical chemical composition cannot have mutually exclusive properties, such as pH, in the art and in the invention. See MPEP 2112.01.II. Thus, the first pH is found to be 4.6 or below as claimed and the second pH is found to be greater than 4.6. And an ordinary skilled artisan would have found it obvious in view of Contento as of the effective filing date of the present invention to make a composition wherein a first pH is 4.6 or below and a second pH is greater than 4.6.
	
Claims 1, 4, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over, US Patent Application Publication no. US2005/0170053A1 to Milani et al. (Milani) as evidenced by Wiley Online, “Appendix E Water Activity Values of Select Food Ingredients” (Wiley), in view of JPH0925493A to Kono et al. (Kono).
Regarding instant claim 1, Milani at Abstract, [0012], [0028] and [0060] discloses peanut butter or nut butter, a second portion, and jelly, a first portion, in combination, such as a variegated mixture, wherein the water activity differential between the two is less than 0.5 Milani does not disclose gluconodeltalactone (GDL) but does disclose that it is known that oxidation of peanut butter is a problem at [0009]; and Milani includes improving shelf stability as a goal among the advantages of the disclosure at [0039].
Milani is silent with respect to the actual water activity of a first portion (high Aw) and a second portion (low Aw) but at [0098] discloses a high Aw jelly and at [0108] discloses a low Aw peanut butter. However, products of identical chemical composition cannot have mutually exclusive properties such as water activity. See MPEP 2112.01.II. Accordingly, an ordinary skilled artisan would have found it obvious in view of Milani as of the effective filing date of the present invention to include peanut butter as having a low water activity and jelly or jam in various forms as having a high water activity.
Kono at Abstract and at page 5, the last 2 paragraphs before the “Example” discloses a water-in oil emulsion composition including, for example, chocolate or nut paste wherein the emulsion further comprises acetic acid and one or more than two acids or salts including GDL.  At the second to last paragraph before the Example on page 5, Kono discloses that the compositions can further include strawberry pulp. Kono further discloses that the compositions have improved preservability, especially when the compositions further include a sorbate which is a conventional food preservative.
An ordinary skilled artisan would have found it obvious in view of Kono as of the effective filing date of the present invention for Milani to include GDL with peanut butter. Both Kono and Milani recite food compositions, including nut pastes or nut butter; and Kono discloses the desirability of including GDL at least as a preservative in a nut paste or nut butter.
Milani as modified by Kono is silent with respect to pH or an interface pH. However, products of identical chemical compositions, such as peanut butter and fruit puree like those of Milani as modified by Kono that read on or are the same compositions as in the instant claims, cannot have mutually exclusive properties, such as pH. See MPEP 2112.01.II. Kono combines GDL in an emulsion with nut paste. Accordingly, Milani as modified by Kono provides GDL “sufficiently distributed throughout the second portion to produce an interface pH” of a composition containing GDL that is lower than a second pH of peanut butter thereby meeting the claim. 
Regarding instant claim 4, Milani discloses peanut butter, a nut butter , thereby meeting the claim.
Regarding instant claim 17, Milani as modified by Kono discloses combining jelly with a nut butter containing GDL in various ways as layers or variegates, thereby meeting the claimed contacting a first portion of a high water activity composition with a second portion of a low water activity composition to form an interface which has a lower pH (of GDL) than a pH of the second portion. See Milani at [0057]. The peanut butter and fruit puree/jelly of Milani are listed in the instant specification, respectively, as low water activity compositions in the second portion at [0021] and high water activity compositions in the first portion at [0018]. The jelly of Milani comprises citric acid, a preservative at [0099].
Milani is silent with respect to the actual water activity of a first portion (high Aw) and a second portion (low Aw) but at [0098] discloses a high Aw jelly and at [0108] discloses a low Aw peanut butter. However, products of identical chemical composition cannot have mutually exclusive properties such as water activity. See MPEP 2112.01.II. Accordingly, an ordinary skilled artisan would have found it obvious in view of Milani as of the effective filing date of the present invention to include peanut butter as having a low water activity and jelly or jam in various forms as having a high water activity.
Milani as modified by Kono is silent with respect to pH or an interface pH. However, products of identical chemical compositions, such as peanut butter and fruit puree like those of Milani and Kono and the same compositions in the instant claims, cannot have mutually exclusive properties, such as pH. See MPEP 2112.01.II. Kono combines GDL in an emulsion with nut paste, thereby meeting the claimed “sufficiently distributed throughout the second portion to produce an interface pH” of a composition containing GDL that is sufficient to activate an antimicrobial compound. Accordingly, an ordinary skilled artisan would have found it obvious in view of Milani as of the effective filing date of the present invention to make compositions wherein an interface pH from GDL is sufficient to activate an antimicrobial compound such as acetic or sorbic acid in Kono.
Regarding instant claim 18, Milani does not disclose sorbic acid as a preservative. However, Kono discloses sorbic acid in compositions such as jelly or jam (fruit pulp) that are disclosed as first portions in the instant specification at [0018].  Kono discloses foods including a water-in oil emulsion ingredient containing acetic acid, GDL and sorbic acid or other known preservatives. See the last two paragraphs before the “Example” on page 5 and the Abstract.  Meanwhile, Milani discloses compositions of peanut butter and jelly wherein shelf stability is desired [0039]. Accordingly, an ordinary skilled artisan would have found it obvious in view of Kono as of the effective filing date of the present invention for Milani to include sorbic acid as an ingredient in the jelly.  
 Further regarding instant claim 18, because the first and second portions of Milani as modified by Kono read on examples of first and second portions at [0018] and [0021] of the instant specification, the interface pH between GDL and the second portion would be expected to be 5.5 or less. See MPEP 2112.01.II.
Regarding instant claim 19, because the peanut butter, fruit pulp, GDL and sorbic acid of Milani as modified by Kono are identical to the ingredients claimed and disclosed, an ordinary skilled artisan would have found it obvious in view of Milani as modified by Kono as of the effective filing date of the present invention that the composition would obtain a shelf life at 4°C of at least 55 days.
Regarding instant claim 21, Kono as applied to claim 4, above, discloses nut pastes having GDL in them and Milani discloses peanut butter. Because both Milani and Kono disclose preserved foods, an ordinary skilled artisan would have found it obvious in view of Kono as of the effective filing date of the present invention for Milani to include GDL and acetic acid in the peanut butter of Milani to improve its preservability.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood taken with Wiley, and further in view of US Patent Application Publication no. US2008/0032029A1 to Aquino et al. (Aquino).
Regarding instant claim 17, Wood, as applied to claim 11, at paragraph 7, above, discloses compositions of gelled fruit as a second portion and yogurt as a first portion wherein the gelled fruit comprises GDL and the gelled fruit is thickened with alginate to reduce its water activity. Wood does not disclose an antimicrobial in a first portion or a pH interface that is sufficient to activate the antimicrobial compound. 
Aquino discloses thickened water-in oil emulsion ingredients for food at Abstract. As at [0026], the thickened emulsions can comprise a dairy base, such as yogurt. The thickened emulsions have a pH of from 2.75 to 5.5 as at [0040] and can be preserved with an acidulant, including containing acetic acid, GDL and lactic acid as at [0041]. As at [0043],the emulsions in Aquino can be combined with chocolate, nut paste and fruit puree, as well as preservatives. The preferred preservatives in Aquino include benzoates and sorbates, as at [0045].
An ordinary skilled artisan would have found it obvious in view of Aquino as of the effective filing date of the present invention for Wood to include a preservative in the yogurt of Wood , thereby meeting the claimed antimicrobial. The yogurt of Wood can be modified as an emulsion in the manner suggested in Aquino for dairy bases to include the preservative. 
An ordinary skilled artisan would have found it obvious in view of Wood as modified by Aquino as of the effective filing date of the present invention that the interface pH of the resulting composition would be sufficient to activate an antimicrobial. In Aquino, the pH of the emulsion is 2.7 to 5.5 and appears to fail within the pH of the first portion. In addition, the preservative in Aquino appears to be effective at the pH therein disclosed.
Regarding instant claim 18, an ordinary skilled artisan would have found it obvious in view of Wood as modified by Aquino in claim 17 to use a sorbate as the preservative in the Wood yogurt because it is a preferred preservative in Aquino.
Regarding instant claim 20, Wood discloses a fermented yogurt and does not disclose an acidified milk composition as a first portion. However, an ordinary skilled artisan would have found it obvious in view of Aquino as of the effective filing date of the present invention to acidulate the yogurt of Wood as yogurt falls within the scope of compositions that can be acidulated in Aquino, and one would know how to control the acidulation to keep the pH at a level desirable in Wood (above 3.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-H 8:00A-5:30P and alternate Fridays 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.M./            Examiner, Art Unit 1791                                                                                                                                                                                            

/Nikki H. Dees/            Primary Examiner, Art Unit 1791